Citation Nr: 9928680	
Decision Date: 10/01/99    Archive Date: 10/15/99

DOCKET NO.  97-33 543A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to a total disability evaluation based on 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

R. M. Panarella, Associate Counsel



INTRODUCTION

The veteran served on active duty from December 1974 to 
January 1977.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from the January 1997 rating decision of 
the Department of Veterans Affairs Regional Office in 
Winston-Salem, North Carolina (RO).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran's service connected dysthymic disorder is 
sufficiently disabling as to preclude securing or following 
substantially gainful employment.


CONCLUSION OF LAW

The criteria for TDIU have been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16 
(1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds that the veteran has 
presented a well-grounded claim in that it is a plausible 
claim, one which is meritorious on its own, or capable of 
substantiation.  See Murphy v. Derwinski, 1 Vet.App. 78, 81 
(1990).  The Board also is satisfied that the RO has obtained 
all evidence necessary for an equitable disposition of the 
veteran's claim.

The veteran contends that her service-connected disability 
renders her unemployable, and that therefore, a grant of TDIU 
is warranted.  The law provides that a total disability 
rating may be assigned where the schedular rating is less 
than total and when the disabled person is unable to secure 
or follow a substantially gainful occupation as a result of 
service-connected disabilities, provided that, if there is 
only one such disability, this disability shall be ratable at 
60 percent or more, or if there are two or more disabilities, 
there shall be at least one ratable at 40 percent or more, 
and sufficient additional disability to bring the combined 
rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 
4.16(a) (1998).

The issue of unemployability must be determined without 
regard to the advancing age of the veteran.  38 C.F.R. 
§3.341(a), 4.19 (1998).  Marginal employment shall not be 
considered substantially gainful employment.  38 C.F.R. 
§ 4.16(a) (1998).  Factors to be considered are the veteran's 
education, employment history, and vocational attainment.  
Ferraro v. Derwinski, 1 Vet.App. 326, 332 (1991).

A veteran who fails to meet the percentage standards set 
forth in 38 C.F.R. §4.16(a) (1998) may still prevail in a 
TDIU claim if she is able to meet the requirements of 
38 C.F.R. § 4.16(b) (1998).  It is the established policy of 
the VA that all veterans who are unable to secure and follow 
a substantially gainful occupation by reason of service-
connected disabilities shall be rated totally disabled.  
Therefore, rating boards are to submit to the Director, 
Compensation and Pension Services, for extra-schedular 
consideration, all cases of veterans who are unemployable by 
reason of service-connected disabilities, but who fail to 
meet the percentage standards set forth in 38 C.F.R. 
§ 4.16(a) (1998).  The rating board is to include in its 
submission a full statement as to the veteran's service-
connected disabilities, employment history, educational, and 
vocational attainment and factors having a bearing on the 
issue.  38 C.F.R. § 4.16(b) (1998).

In this case, the record shows that the veteran was 
originally granted service connection for chronic depressive 
neurosis in July 1980 and was assigned a 10 percent 
disability evaluation.  Thereafter, the RO recharacterized 
the disability as dysthymic disorder and increased the 
evaluation to 30 percent effective from December 1993.  
Finally, a Board decision in June 1997 increased the 
evaluation to 50 percent and the RO assigned an effective 
date of December 1993.  As the dysthymic disorder represents 
the veteran's only service-connected disability, she does not 
meet the minimum percentage requirements for TDIU under 
38 C.F.R. § 4.16(a) (1998) and her claim must be considered 
on an extraschedular basis.

In her formal application for TDIU, the veteran reported that 
she last worked full-time in November 1987 and that she had 
taken business courses at a college but did not complete the 
course of study.  She stated that she left her last job due 
to a neck injury and because it was too stressful.  
Vocational rehabilitation records indicate that the veteran 
applied for services on several occasions but never 
successfully completed the program.

During a VA examination in November 1996, the veteran 
underwent a social survey evaluation.  At that time, the 
veteran reported that her longest period of employment had 
been while she was in active service.  Since that time, she 
had held many jobs, but none lasting longer than 3 months.  
Her last place of employment was at a restaurant in 1987.  
She stated that she became uncomfortable and had to leave the 
jobs.  At present, she spent most of her time at home and did 
not go to restaurants, church, or social activities.  She had 
no friends and did not associate with her family.  She 
explained that she was generally fearful of people.  She had 
not completed her college education because she felt unable 
to complete an internship in the community.

The clinical social worker performing the evaluation stated 
that the veteran lived a socially isolated life and only left 
her home when absolutely necessary.  The veteran had been 
unable to maintain a job and was unable to complete her 
education due to her depression, anxieties, and fears.  She 
had suffered from depression with paranoid thinking for many 
years.  The social worker opined that it was extremely 
unlikely that the veteran would ever be able to maintain 
employment.

During the psychiatric examination, the veteran reported 
substantially the same history and noted problems with 
depression, tension, irritability, fearfulness, and social 
isolation.  The examiner diagnosed the veteran with dysthymic 
disorder and opined that she suffered from serious social and 
occupational impairment, with a Global Assessment of 
Functioning (GAF) score of 45.

Based upon the above findings, the Board concludes that the 
veteran's service-connected dysthymic disorder, when 
evaluated in association with her employment and educational 
history, precludes substantially gainful employment.  
Notably, the veteran is presently evaluated at 50 percent for 
her dysthymic disorder and the aforementioned evidence of 
record illustrates that this disability has continually 
worsened.  The VA examination of 1996 clearly found that the 
veteran suffered from serious impairment of school, work, and 
social functioning.  In particular, the veteran has been 
unable to maintain employment since leaving active service, 
has been unable to complete her education, and is socially 
isolated from friends and family.

The veteran must be able to secure or follow a substantially 
gainful occupation, not merely marginal employment.  Where 
the veteran submits a well-grounded claim for TDIU, the Board 
may not reject the claim without producing evidence that the 
veteran can perform work that would produce sufficient income 
to be other than marginal.  Friscia v. Brown, 8 Vet.App. 539 
(1996).  In this case, the claims file contains no evidence 
which suggests that the veteran is capable of substantial 
employment.

The Board recognizes that the veteran has many nonservice-
connected disabilities which may impact her ability to work.  
However, the Board believes that the veteran is prohibited 
from substantial employment even without consideration of 
these disabilities.  Accordingly, taking into consideration 
the veteran's lengthy history of unemployment, inability to 
complete her education, and the severity of the 
symptomatology related to the dysthymic disorder, the Board 
concludes that the evidence supports a grant of TDIU.


ORDER

A total disability evaluation based on individual 
employability is granted.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals



 

